DETAILED ACTION
This communication follows the Board decision mailed 16 March 2021.  Claims 16-28 are pending and have been considered as follows.
Allowable Subject Matter
Claims 16-28 are allowed in view of the Board decision mailed 16 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kirkhart (US Patent No. 6,055,479), Alexander (US Pub. No. 2001/0016918), Mutoh (US Pub. No. 2003/0181169), Walby (US Pub. No. 2004/0198466), Fleck (US Pub. No. 2005/0066207), Ooyabu (US Pub. No. 2005/0073137), Bauman (US Pub. No. 2006/0211400), Pasquin (US Pub. No. 2007/0293991), and Murray (US Patent No. 7,323,970) disclose electronics control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664